DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3, 6-7, 11-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 2018/0063527) in view of Lim et al., (US 2022/0248006).

Regarding claim 1: Chen teaches a method for video decoding in a decoder [¶0029 teaches: video decoding processes], comprising: 
decoding coded information for a reconstructed sample of a current component in a current picture from a coded video bitstream [¶0057 teaches: Video decoder 30 may perform inverse transforms on the coefficient blocks to reconstruct transform blocks associated with the TUs of the current CU. ], the coded information indicating a sample offset filter to be applied to the reconstructed sample [¶0094 teaches: video coder applies the cross-component filter as an in-loop filter immediately after applying the SAO filter. In some examples, the cross-component filter and a chroma ALF process share the same on/off flags. For instance, in one example, one or more flags control whether a video coder applies a chroma ALF process. In this example, video encoder 20 may signal the one or more flags as one or more syntax elements in a bitstream.], a filter shape of the sample offset filter being one of a plurality of filter shapes [¶0067 teaches: The term "shape," sometimes called the "filter support," generally refers to the number of rows of filter coefficients and number of columns of filter coefficients for a particular filter.], each of the plurality of filter shapes including first reconstructed samples of a first component in the current picture [¶0069 teaches: the 5x5 diamond shape filter]; 
determining an output value of the sample offset filter based on the first reconstructed samples in the filter shape [¶068 teaches: three filter shapes are the ones shown in FIGS. 3A-3C. In the examples shown, FIG. 3A illustrates a 5x5 diamond, FIG. 3B illustrates a 7x7 diamond, and FIG. 3C illustrates a truncated 9x9 diamond]; and 
determining a filtered sample value of the reconstructed sample of the current component based on the reconstructed sample and the output value of the sample offset filter [¶0098 teaches: The control syntax control for a color component whether video decoder 30 applies the cross-component filter (i.e. output value) to determine filtered values of the color component].
However, it does not appear that Chen explicitly teaches wherein the sample offset filter is an in-loop filter by which the output value is applied to the reconstructed sample as an offset to filter out coding artifacts while retaining details of the current component in the current picture.
In a related field of endeavor, Lim teaches wherein the sample offset filter is an in-loop filter by which the output value is applied to the reconstructed sample as an offset to filter out coding artifacts while retaining details of the current component in the current picture [¶0008 teaches: an adaptive in-loop filter (ALF) set including a plurality of ALFs, determining an adaptation parameter set applied to a current picture or slice and including an ALF set applied to the current picture or slice; and ¶0005 teaches: The SAO has an effect of reducing the distortion between an original picture and a reconstructed picture.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lim’s teaching of filtering out coding artifacts while retaining details of the current component in the current picture into Chen’s method for video decoding in a decoder for the benefit, as taught by Lim, of reducing the distortion between an original picture and a reconstructed picture. [Lim, Background Art]

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Chen teaches wherein for each of the plurality of filter shapes, a top-most sample of the first reconstructed samples is located within N rows from a center reconstructed sample in the first component that is co-located with the reconstructed sample of the current component, N being less than or equal to 3 [¶0071 teaches: value of N is equal to twice of the minimum of width and height of the current chroma coding block. For a coding block with square shape, the above two equations (8) and (9) are applied directly.].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
In addition, Chen teaches wherein a number of the first reconstructed samples in each of the plurality of filter shapes is less than five [Fig 6, elements 606 numbers 4].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1.
In addition, Chen teaches wherein the sample offset filter comprises one of a local sample offset filter (LSO), a cross-component sample offset filter (CCSO), and an adaptive sample offset filter (ASO) [¶0094 teaches: video coder applies the cross-component filter as an in-loop
filter immediately after applying the SAO filter.].

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 2.
In addition, Chen teaches wherein N is 1 [¶0071 teaches: value of N is equal to twice of the minimum of width and height of the current chroma coding block; See Fig. 6].

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 6.
In addition, Chen teaches wherein the sample offset filter is the CCSO, the first component is a luma component, and the current component is a chroma component [¶0088 teaches: FIG. 6, C(n) includes current pixel 604 and spatial neighboring pixels 606. Furthermore, in the example of FIG. 6, L(n) includes each of cross-component pixels 608.].

Regarding claim 12: the essence of the claim is taught above in the rejection of claim 6.
In addition, Lim teaches wherein the sample offset filter is the LSO, the first component is the current component, and the reconstructed sample is the center reconstructed sample [¶0696 teaches: The adaptive in-loop filtering refers to a filtering].
The motivation to combine is the same as for claim 1. [See teaching above]
	
Regarding claim 13: the essence of the claim is taught above in the rejection of claim 6.
In addition, Lim teaches wherein the current component is in a filtering unit in the current picture; and the method includes determining the filter shape of the sample offset filter based on a location of the reconstructed sample in the filtering unit [¶0340 teaches: In the filter shape determination step, at the time of applying the in-loop adaptive filtering, it is possible to determine, in terms of the rate-distortion optimization, what kind of filter shape to use, what tap number filter to use, and the like; and ¶0591 teaches: when a reconstructed picture is filtered on a per sample basis, it is possible to determine which filter shape to use].
The motivation to combine is the same as for claim 1. [See teaching above]

Regarding claim 15: the claim is merely an apparatus to carry out the method of decoding of claim 1. Chen describes an apparatus [A video coding device, Abstract]. Therefore, the rejection of claim 1 applies equally to this claim. 

Regarding claim 16: the claim is merely an apparatus to carry out the method of decoding of claim 2. Chen describes an apparatus [A video coding device, Abstract]. Therefore, the rejection of claim 2 applies equally to this claim. 

Regarding claim 19: the claim is merely an apparatus to carry out the method of decoding of claim 6. Chen describes an apparatus [A video coding device, Abstract]. Therefore, the rejection of claim 6 applies equally to this claim. 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen modified by Lim and in view of Li et al., (US 2021/0044834).

Regarding claim 14: the essence of the claim is taught above in the rejection of claim 13.
However, it does not appear that Chen modified by Lin explicitly teaches wherein the sample offset filter is a cross-component sample offset (CCSO) filter, and the filtering unit is a chroma block having 128 x 128 chroma samples.
In a related field of endeavor, Li teaches wherein the sample offset filter is a cross-component sample offset (CCSO) filter, and the filtering unit is a chroma block having 128 x 128 chroma samples [¶0354 teaches: CC-ALF may support various block sizes, for example (in chroma samples) 16xl6 pixels, 32x32 pixels, 64x64 pixels, 128xl28 pixels.]
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of a chroma block having 128 x 128 chroma samples into Chen modified by Lim’s method for video decoding in a decoder for the benefit, as taught by Li, of improving coding efficiency while reducing an increase in the use of processing resources. [Li, Brief Summary]

Allowable Subject Matter
Claims 4-5, 8-10, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Kim et al., (US 2018/0197276) teaches image properties-based adaptive filtering method and device in image coding system;
Lim et al., (US 2021/0368172) teaches a method for encoding and decoding by splitting a coding tree unit into a coding unit; and
Jang (US 2022/0272333) teaches an image coding apparatus for performing deblocking filtering according to whether palette mode is applied.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485